Exhibit 10.1




TRANSFERABLE


TIMKENSTEEL CORPORATION
Nonqualified Stock Option Agreement




WHEREAS, __________ (the “Optionee”) is an employee of TimkenSteel Corporation
(the “Company”); and


WHEREAS, the grant of Option Rights evidenced hereby was authorized by a
resolution of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company that was duly adopted on February 15,
2017 (the “Date of Grant”), and the execution of an Option Rights agreement in
the form hereof (this “Agreement”) was authorized by a resolution of the
Committee duly adopted on February 15, 2017; and


WHEREAS, the Option Rights evidenced hereby are intended to be nonqualified
Option Rights and shall not be treated as Incentive Stock Options.
    
NOW, THEREFORE, pursuant to the Company’s Amended and Restated 2014 Equity and
Incentive Compensation Plan (the “Plan”), the Company hereby grants to the
Optionee (i) nonqualified Option Rights (the “Option”) to purchase ___ Common
Shares at the exercise price of $____ per Common Share (the “Option Price”)
which represents the Market Value per Share on the Date of Grant. If applicable,
the Company agrees to cause certificates for any Common Shares purchased
hereunder to be delivered to the Optionee upon payment of the Option Price in
full, subject to the terms and conditions of the Plan, in addition to the terms
and conditions of this Agreement.


1.Four-Year Vesting of Option.
(a)    Normal Vesting: Unless terminated as hereinafter provided, the Option
shall be exercisable to the extent of one-fourth (1/4th) of the Common Shares
covered by the Option on the first anniversary of the Date of Grant so long as
the Optionee shall have been in the continuous employ of the Company or a
Subsidiary on such date and to the extent of an additional one-fourth (1/4th) of
the Common Shares covered by the Option on each of the second, third and fourth
anniversaries of the Date of Grant so long as the Optionee shall have been in
the continuous employ of the Company or a Subsidiary on each such date. For the
purposes of this Agreement, the continuous employment of the Optionee with the
Company or a Subsidiary shall not be deemed to have been interrupted, and the
Optionee shall not be deemed to have ceased to be an employee of the Company or
a Subsidiary, by reason of the transfer of his employment among the Company and
its Subsidiaries.
(b)    Vesting Upon Retirement with Consent: If the Optionee should retire with
the Company’s consent before the fourth anniversary of the Date of Grant, then
the Optionee’s Option shall become nonforfeitable in accordance with the terms
and conditions of Section 1(a) as if the Optionee had remained in the continuous
employ of the Company or a Subsidiary from the Date of Grant until the fourth
anniversary of the Date of Grant or the occurrence of an event referenced in
Section 2, whichever occurs first.
For purposes of this Agreement, retirement “with the Company’s consent” shall
mean: (i) the retirement of the Optionee prior to age 62 under a retirement plan
of the Company or a Subsidiary, if the Board or the Committee determines that
his retirement is for the convenience of the Company or a Subsidiary, or (ii)
the retirement of the Optionee at or after age 62 under a retirement plan of the
Company or a Subsidiary.


(c)    To the extent that the Option shall have become exercisable in accordance
with the terms of this Agreement, it may be exercised in whole or in part from
time to time thereafter.
2.    Accelerated Vesting of Option. Notwithstanding the provisions of Sections
1(a) and 1(b) hereof, the Option may become exercisable earlier than the time
provided in such sections if any of the following circumstances apply:
(a)    Death or Disability: The Option shall become immediately exercisable in
full if the Optionee should die or become permanently disabled while in the
employ of the Company or any Subsidiary. For purposes of this Agreement,
“permanently disabled” shall mean that the Optionee has qualified for long-term
disability benefits under a disability plan or program of the Company or a
Subsidiary or, in the absence of a disability plan or program of the Company or
a Subsidiary, under a government-sponsored disability program.
(b)    Change in Control:
(i)        Upon a Change in Control occurring on or before the fourth
anniversary of the Date of Grant while the Optionee is an employee of the
Company or a Subsidiary, to the extent the Option has not been forfeited, the
Option shall become immediately exercisable in full, except to the extent that a
Replacement Award is provided to the Optionee for such Option.
(ii)        For purposes of this Agreement, a “Replacement Award” means an award
(A) of stock options, (B) that have a value at least equal to the value of the
Option, (C) that relates to publicly traded equity securities of the Company or
its successor in the Change in Control (or another entity that is affiliated
with the Company or its successor following the Change in Control), (D) the tax
consequences of which, under the Code, if the Optionee is subject to U.S.
federal income tax under the Code, are not less favorable to the Optionee than
the tax consequences of the Option, (E) that vests in full upon a termination of
the Optionee’s employment with the Company or a Subsidiary or their successors
in the Change in Control (or another entity that is affiliated with the Company
or a Subsidiary or their successors following the Change in Control) (as
applicable, the “Successor”) for Good Reason by the Optionee or without Cause by
such employer, or upon the death of the Optionee or the Optionee becoming
permanently disabled, within a period of two years after the Change in Control,
and (F) the other terms and conditions of which are not less favorable to the
Optionee than the terms and conditions of the Option (including the provisions
that would apply in the event of a subsequent Change in Control). Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a continuation of the Option if the requirements of the preceding
sentence are satisfied. The determination of whether the conditions of this
Section 2(b)(ii) are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.
(iii)        For purposes of Section 2(b)(ii), “Cause” will be defined not less
favorably with respect to Optionee than: any intentional act of fraud,
embezzlement or theft in connection with the Optionee’s duties with the
Successor, any intentional wrongful disclosure of secret processes or
confidential information of the Successor, or any intentional wrongful
engagement in any competitive activity that would constitute a material breach
of Optionee’s duty of loyalty to the Successor, and no act, or failure to act,
on the part of Optionee shall be deemed “intentional” unless done or omitted to
be done by Optionee not in good faith and without reasonable belief that
Optionee’s action or omission was in or not opposed to the best interest of the
Successor; provided, that for any Optionee who is party to an individual
severance or employment agreement defining Cause, “Cause” will have the meaning
set forth in such agreement. For purposes of Section 2(b)(ii), “Good Reason”
will be defined to mean: a material reduction in the nature or scope of the
responsibilities, authorities or duties of Optionee attached to Optionee’s
position held immediately prior to the Change in Control, a change of more than
60 miles in the location of Optionee’s principal office immediately prior to the
Change in Control, or a material reduction in Optionee’s remuneration upon or
after the Change in Control; provided, that no later than 90 days following an
event constituting Good Reason Grantee gives notice to the Successor of the
occurrence of such event and the Successor fails to cure the event within 30
days following the receipt of such notice.
(c)    Divestiture: The Option shall become immediately exercisable in full if
the Optionee’s employment with the Company or a Subsidiary terminates as the
result of a divestiture. For the purposes of this Agreement, the term
“divestiture” shall mean a permanent disposition to a Person other than the
Company or any Subsidiary of a plant or other facility or property at which the
Optionee performs a majority of Optionee’s services whether such disposition is
effected by means of a sale of assets, a sale of Subsidiary stock or otherwise.
(d)    Layoff: If (i) the Optionee’s employment with the Company or a Subsidiary
terminates as the result of a layoff and (ii) the Optionee is entitled to
receive severance pay pursuant to the terms of any severance pay plan of the
Company in effect at the time of Optionee’s termination of employment that
provides for severance pay calculated by multiplying the Optionee’s base
compensation by a specified severance period, then the Option shall be
exercisable with respect to the total number of Common Shares that would have
been exercisable under the provisions of Section 1(a) hereof if the Optionee had
remained in the employ of the Company through the end of the severance period.
For purposes of this Agreement, a “layoff” shall mean the involuntary
termination by the Company or any Subsidiary of Optionee’s employment with the
Company or any Subsidiary due to (i) a reduction in force leading to a permanent
downsizing of the salaried workforce, (ii) a permanent shutdown of the plant,
department or subdivision in which Optionee works, or (iii) an elimination of
position.
3.    Termination of Option. The Option shall terminate automatically and
without further notice on the earliest of the following dates:
(a)    thirty days after the date upon which the Optionee ceases to be an
employee of the Company or a Subsidiary, unless (i) the cessation of his
employment (A) is a result of his death, permanent disability, retirement with
the Company’s consent, or early retirement or (B) follows a Change in Control, a
divestiture, or a layoff; or (ii) the Optionee continues to serve as a director
of the Company following the cessation of his employment;
(b)    three years after the date upon which the Optionee ceases to be an
employee of the Company or a Subsidiary following (i) a Change in Control, (ii)
a divestiture, or (iii) a layoff;
(c)    three years after the date upon which the Optionee ceases to be an
employee of the Company or Subsidiary as a result of early retirement. For
purposes of this Agreement, “early retirement” shall mean the retirement of the
Optionee prior to age 62 under a retirement plan of the Company or a Subsidiary
when such retirement is not a retirement with the Company’s consent;
(d)    five years after the date upon which the Optionee ceases to be an
employee of the Company or a Subsidiary (i) as a result of his death, or (ii) as
a result of his permanent disability;
(e)    five years after the date upon which the Optionee ceases to be a director
of the Company if he continues to serve as a director of the Company following
the cessation of his employment other than as a result of his retirement with
the Company’s consent;
(f)    ten years after the Date of Grant. (By way of illustration, if (i) the
Optionee remains an employee of the Company or a Subsidiary until the ten-year
anniversary of the Date of Grant, or (ii) the Optionee ceases to be an employee
of the Company or a Subsidiary as a result of his retirement with the Company’s
consent, the Option shall terminate automatically and without further notice ten
years after the Date of Grant.)
In the event that the Optionee shall intentionally commit an act that the
Committee determines to be materially adverse to the interests of the Company or
a Subsidiary, the Option shall terminate at the time of that determination
notwithstanding any other provision of this Agreement to the contrary.


4.    Payment of Option Price. The Option Price shall be payable (a) in cash in
the form of currency or check or other cash equivalent acceptable to the
Company, (b) by transfer to the Company of nonforfeitable, unrestricted Common
Shares that have been owned by the Optionee for at least six months prior to the
date of exercise, (c) subject to any conditions or limitations established by
the Committee, the Company’s withholding Common Shares otherwise issuable upon
exercise of the Option pursuant to a “net exercise” arrangement, or (d) by any
combination of the methods of payment described in Sections 4(a), 4(b) and 4(c)
hereof. Nonforfeitable, unrestricted Common Shares that are transferred by the
Optionee in payment of all or any part of the Option Price and Common Shares
withheld by the Company shall be valued on the basis of their Market Value per
Share. Subject to the terms and conditions of Section 7 hereof and Section 12 of
the Plan, and subject to any deferral election the Optionee may have made
pursuant to any plan or program of the Company, the Company shall cause
certificates, if applicable, for any shares purchased hereunder to be delivered
to the Optionee upon payment of the Option Price in full.
5.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise thereof would result in a violation of any such law.
To the extent that the Ohio Securities Act shall be applicable to the Option,
the Option shall not be exercisable unless the Common Shares or other securities
covered by the Option are (a) exempt from registration thereunder, (b) the
subject of a transaction that is exempt from compliance therewith, (c)
registered by description or qualification thereunder or (d) the subject of a
transaction that shall have been registered by description thereunder.
6.    Transferability and Exercisability.
(a)     Except as provided in Section 6(b) below, the Option, including any
interest therein, shall not be transferable by the Optionee except by will or
the laws of descent and distribution, and the Option shall be exercisable during
the lifetime of the Optionee only by him or, in the event of his legal
incapacity to do so, by his guardian or legal representative acting on behalf of
the Optionee in a fiduciary capacity under state law and court supervision.
(b)     Notwithstanding Section 6(a) above, the Option, may be transferable by
the Optionee, without payment of consideration therefor, to any family member of
the Optionee (as defined in Form S-8), or to one or more trusts established
solely for the benefit of such members of the immediate family or to
partnerships in which the only partners are such members of the immediate family
of the Optionee; provided, however, that such transfer will not be effective
until notice of such transfer is delivered to the Company; and provided,
further, however, that any such transferee is subject to the same terms and
conditions hereunder as the Optionee.
7.    Adjustments. Subject to Section 13 of the Plan, the Committee shall make
any adjustments in the Option Price and the number or kind of shares of stock or
other securities covered by the Option, or in any other terms of the Option,
that the Committee may determine to be equitably required to prevent any
dilution or expansion of the Optionee’s rights under this Agreement that
otherwise would result from any (a) stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) merger, consolidation, separation, reorganization or partial or
complete liquidation involving the Company or (c) other transaction or event
having an effect similar to any of those referred to in subsection (a) or (b)
herein. Furthermore, in the event that any transaction or event described or
referred to in the immediately preceding sentence shall occur, the Committee
shall provide in substitution of any or all of the Optionee’s rights under this
Agreement such alternative consideration as the Committee may determine in good
faith to be equitable under the circumstances.
8.    Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with any exercise of the
Option, the Optionee shall pay the tax or make provisions that are satisfactory
to the Company for the payment thereof. The Optionee may elect to satisfy all or
any part of any such withholding obligation by surrendering to the Company a
portion of the Common Shares that are issuable to the Optionee upon the exercise
of the Option. If such election is made, the shares so surrendered by the
Optionee shall be credited against any such withholding obligation at their
Market Value per Share on the date of such surrender. In no event, however,
shall the Company accept Common Shares for payment of taxes in excess of
required tax withholding rates (unless such higher withholding amounts would not
result in adverse accounting implications for the Company). Unless otherwise
determined by the Committee at any time, the Optionee may surrender Common
Shares owned for more than six months to satisfy any tax obligations resulting
from any such transaction.
9.    Detrimental Activity and Recapture.
(a)    In the event that, as determined by the Committee, the Optionee shall
engage in Detrimental Activity during employment with the Company or a
Subsidiary, the Option will be forfeited automatically and without further
notice at the time of that determination notwithstanding any other provision of
this Agreement. For purposes of this Agreement, “Detrimental Activity” shall
mean:
(i)
    engaging in any activity, as an employee, principal, agent, or consultant
for another entity that competes with the Company in any actual, researched, or
prospective product, service, system, or business activity for which Grantee has
had any direct responsibility during the last two years of his or her employment
with the Company or a Subsidiary, in any territory in which the Company or a
Subsidiary manufactures, sells, markets, services, or installs such product,
service, or system, or engages in such business activity;

(ii)
    soliciting any employee of the Company or a Subsidiary to terminate his or
her employment with the Company or a Subsidiary;

(iii)
    the disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries, acquired by Grantee during his or her employment with the Company
or its Subsidiaries or while acting as a director of or consultant for the
Company or its Subsidiaries thereafter;

(iv)
    the failure or refusal to disclose promptly and to assign to the Company
upon request all right, title and interest in any invention or idea, patentable
or not, made or conceived by Grantee during employment by the Company and any
Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent where appropriate in the United States and in
other countries;

(v)
    activity that results in Termination for Cause. For the purposes of this
subsection, “Termination for Cause” shall mean a termination: (A) due to
Grantee’s willful and continuous gross neglect of his or her duties for which he
or she is employed; or (B) due to an act of dishonesty on the part of Grantee
constituting a felony resulting or intended to result, directly or indirectly,
in his or her gain for personal enrichment at the expense of the Company or a
Subsidiary; or

(vi)
    any other conduct or act determined to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary unless
Grantee acted in good faith and in a manner he or she reasonably believed to be
in or not opposed to the best interests of the Company.

(b)    If a Restatement occurs and the Committee determines that the Optionee is
personally responsible for causing the Restatement as a result of the Optionee’s
personal misconduct or any fraudulent activity on the part of the Optionee, then
the Committee has discretion to, based on applicable facts and circumstances and
subject to applicable law, cause the Company to recover all or any portion (but
no more than 100%) of the Option (and the Common Shares underlying the Option)
awarded to the Optionee for some or all of the years covered by the Restatement.
The amount of the Option (and the Common Shares underlying the Option) recovered
by the Company shall be limited to the amount by which such Option (and the
Common Shares underlying the Option) exceeded the amount that would have been
awarded to the Optionee had the Company’s financial statements for the
applicable restated fiscal year or years been initially filed as restated, as
reasonably determined by the Committee. The Committee shall also determine
whether the Company shall effect any recovery under this Section 9(b) by: (i)
seeking repayment from the Optionee; (ii) reducing, except with respect to any
non-qualified deferred compensation under Section 409A of the Code, the amount
that would otherwise be payable to the Optionee under any compensatory plan,
program or arrangement maintained by the Company (subject to applicable law and
the terms and conditions of such plan, program or arrangement); (iii) by
withholding, except with respect to any non-qualified deferred compensation
under Section 409A of the Code, payment of future increases in compensation
(including the payment of any discretionary bonus amount) that would otherwise
have been made to the Optionee in accordance with the Company’s compensation
practices; or (iv) by any combination of these alternatives. For purposes of
this Agreement, “Restatement” means a restatement (made within 36 months of the
publication of the financial statements that are required to be restated) of any
part of the Company’s financial statements for any fiscal year or years after
2016 due to material noncompliance with any financial reporting requirement
under the U.S. securities laws applicable to such fiscal year or years.
10.    No Right to Future Awards or Continued Employment. This Option is a
voluntary, discretionary bonus being made on a one-time basis and it does not
constitute a commitment to make any future awards. This Option and any payments
made hereunder will not be considered salary or other compensation for purposes
of any severance pay or similar allowance, except as otherwise required by law.
Nothing in this Agreement will give the Optionee any right to continue
employment with the Company or any Subsidiary, as the case may be, or interfere
in any way with the right of the Company or a Subsidiary to terminate the
employment of the Optionee.
11.    Relation to Other Benefits. Any economic or other benefit to the Optionee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Optionee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
12.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Optionee with respect to the Option without the Optionee’s consent.
13.    Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
14.    Processing of Information. Information about the Optionee and the
Optionee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Optionee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Optionee’s country or
elsewhere, including the United States of America. The Optionee consents to the
processing of information relating to the Optionee and the Optionee’s
participation in the Plan in any one or more of the ways referred to above.
15.    Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.
16.    Relation to Plan. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Plan.
[SIGNATURES ON FOLLOWING PAGE]


This Agreement is executed by the Company on this ___ day of ____, ____.


TIMKENSTEEL CORPORATION


By ________________________________________
Frank DiPiero
Executive Vice President, General Counsel and Secretary


The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option granted hereunder, subject to the terms
and conditions of the Plan and the terms and conditions hereinabove set forth.


______________________________        Optionee
Date: _________________________




CLI-202342575v3 – modified by TMST